Citation Nr: 0711085	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen, Claims 
Agent


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1972, including service in the Republic of Vietnam.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for PTSD.

When this matter was previously before the Board in April 
2005, it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this case was initially before the Board in April 2005, 
in remanding this matter, the Board directed the AMC to 
contact the U.S. Armed Services Center for Research of Unit 
Records (CURR) (now the U.S. Army and Joint Services Records 
Research Center (JSRRC)) and other appropriate agency(ies) to 
request any available operational reports-lessons learned or 
similar documents reflecting the activities of the members of 
3rd Service Squadron Bien Hoa during the period from December 
1968 to November 1969 to determine if the veteran's squadron 
was in the vicinity of the bombings that occurred on the air 
base at Bien Hoa and whether they were required to serve 
guard duty during the above cited period of time.  

Although a review of the record shows that the JSRRC replied 
that there was no evidence in the veteran's file indicating 
that his squadron was involved in any bombing that occurred 
at the air base at Bien Hoa and his service personnel records 
were considered, his unit records were not obtained.  In 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders, and 
imposes upon the Secretary a concomitant duty to ensure 
compliance with the terms of the remand.  Id. at 271.  In 
light of the foregoing, because the veteran's unit records 
have not been associated with the claims folder the Board 
must remand this matter for compliance with the April 2005 
remand instructions.  Id.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the JSRRC and other appropriate 
agency(ies) and request any available 
operational reports-lessons learned or 
similar documents reflecting the 
activities of the 3rd Service Squadron 
Bien Hoa during the period from 
December 1968 to November 1969.  
Specifically, it should be determined, 
if possible, whether the veteran's 
squadron was in the vicinity of the 
bombings that occurred on the air base 
at Bien Hoa and whether they were 
required to serve guard duty during the 
above cited time period.  The Board 
understands the veteran's individual 
personnel records do not reflect the 
claimed stressors.  This inquiry is 
directed toward a search of 
unit/organization records.  If there 
are no unit/organization records which 
would contain the information sought, 
that should be so indicated.  The 
veteran is advised that information is 
necessary to obtain supportive evidence 
of the stressful events, and that if he 
has additional helpful information, he 
must be as specific as possible to 
facilitate a search for verifying 
information.

2.	If, and only if, an alleged stressful 
event is verified, the veteran should 
be scheduled for a VA psychiatric 
examination.  Any stressors that have 
been verified should be made known to 
the examiner.  The psychiatrist should 
then render an opinion as to whether 
the veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during active service.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a 
specific corroborated stressor event or 
events experienced during service 
pursuant to the diagnostic criteria set 
forth in the DSM-IV.  If a diagnosis of 
PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based.  The claims file 
should be made available to the 
examiner.

3.	Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


